 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ADRIAN T. KINSELLA
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                               IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:19-CR-0134-JAM

12                               Plaintiff,            STIPULATION AND PROTECTIVE ORDER RE:
                                                       DISSEMINATION OF DISCOVERY DOCUMENT
13                        v.                           AND/OR INFORMATION SUBJECT TO A
                                                       PROTECTIVE ORDER
14   JOSE MANUEL NAVARRO,

15                               Defendant.

16

17                                              STIPULATION
18         IT IS HEREBY STIPULATED AND AGREED among the parties and their respective counsel,
19 as follows:

20         1.     This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of
21                Criminal Procedure, and its general supervisory authority.
22         2.     This Order pertains to documents provided to and/or made available to defense counsel as
23                part of discovery in this case (hereafter, collectively known as and to be marked as “the
24                protected discovery”).
25         3.     The government has represented that the protected discovery in this matter contains
26                personal identifying information and contains sensitive information.
27         4.     The parties request a protective order with regard to the protected discovery because
28                disclosure of the personal identifying information and other sensitive data could result in

      STIPULATION AND [PROPOSED] PROTECTIVE             1
      ORDER
30
 1              identity theft, invasion of privacy, and resulting financial loss.

 2       5.     The parties request the Court’s order in this matter because the sensitivity of third-parties’

 3              personal identifying information and other data discussed here requires special protection.

 4       6.     Defense counsel shall not disclose any of the protected discovery to any person and/or

 5              entity other than the defendant/client, and/or witnesses that they may be interviewing

 6              and/or preparing for trial and/or attorneys, law clerks, paralegals, secretaries, experts,

 7              consultants and/or investigators involved in the representation of defense counsel’s

 8              defendant/client in this case.

 9       7.     The discovery and/or information therein may only be used in connection with the

10              litigation of this case and for no other purpose. The protected discovery is now and will

11              forever remain the property of the United States Government. Defense counsel will return

12              the protected discovery to the Government or certify that it has been shredded and/or

13              deleted at the conclusion of the case, except that Defense counsel may keep one copy for

14              its own files, subject to the security restrictions stated in this document.

15       8.     Defense counsel will store the protected discovery in a secure place and will use

16              reasonable care to ensure that it is not disclosed to any other persons in violation of this

17              agreement.

18       9.     If defense counsel makes, or causes to be made, any further copies of any of the protected

19              discovery, defense counsel will inscribe the following notation on each copy: “U.S.

20              Government Property; May Not be Used Without U.S. Government Permission.”

21       10.    If defense counsel releases custody of any of the protected discovery and/or information,

22              and/or authorized copies thereof, to any person and/or entity described in paragraph 6,

23              defense counsel shall provide such recipients with copies of this Order and advise that

24              person that the discovery is the property of the United States Government, that the

25              protected discovery and information therein may only be used in connection with the

26              litigation of this case and for no other purpose, and that an unauthorized use of the

27              discovery may constitute a violation of law and/or contempt of court.

28       11.    Protected discovery materials, while in the custody and control of the defense attorney,

     STIPULATION AND [PROPOSED] PROTECTIVE             2
     ORDER
30
 1                 may be reviewed by the defendant represented by a defense attorney, licensed

 2                 investigators employed by the defense attorney, and any other individuals deemed

 3                 necessary by the defense attorney. Defendants are prohibited from copying the materials

 4                 or maintaining personal copies of any such materials and shall be prohibited from

 5                 transporting any of these materials to their cellblocks, if applicable.

 6          12.    Defense counsel shall each be responsible for advising their defendant/client, employees

 7                 and other members of the defense team and defense witnesses of the contents of this

 8                 Stipulation and Order.

 9

10          IT IS SO STIPULATED.

11    Dated: June 22, 2021                              PHILLIP A. TALBERT
                                                        United States Attorney
12
                                                        /s/ Adrian T. Kinsella
13                                                      ADRIAN T. KINSELLA
                                                        Assistant United States Attorney
14

15    Dated: June 22, 2021                              /s/ DAVID W. DRATMAN
                                                        DAVID W. DRATMAN
16                                                      Counsel for Defendant
17

18    Dated: June 22, 2021                              /s/ VICTOR SHERMAN
                                                        VICTOR SHERMAN
19                                                      Counsel for Defendant
20

21                                                    ORDER
22          For good cause shown, the stipulation of counsel in criminal case number 2:19-CR-0134-JAM, is
     approved and
23

24          FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

25 Dated: June 23, 2021

26
27

28

      STIPULATION AND [PROPOSED] PROTECTIVE               3
      ORDER
30
